Exhibit 10.3




RESTRICTED STOCK UNIT AGREEMENT


THIS AGREEMENT, made as of [ __________], 2019 (the “Grant Date”), between
Charter Communications, Inc., a Delaware corporation (the “Company”), and
_____________________ (the “Participant”).


Unless otherwise defined herein, terms defined in the Charter Communications,
Inc. 2019 Stock Incentive Plan (the “Plan”) shall have the same defined meanings
in this Restricted Stock Unit Agreement (the “Agreement”).


The undersigned Participant has been granted the number of restricted stock
units (“RSUs”) set forth below, subject to the terms and conditions of the Plan
and this Agreement, as follows:


Vesting Schedule:                As provided in Section 3 of the Agreement


Number of Restricted Stock
Units Granted:                    _________________


 
 
 
Charter Communications, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Paul Marchand, EVP - Human Resources



I, the undersigned, agree to this grant of RSUs, acknowledge that this grant is
subject to the terms and conditions of the Plan and this Agreement, and have
read and understand the terms and conditions set forth in Sections 1 through 24
of this Agreement. I further acknowledge receipt of the Plan and the prospectus
for the Plan and consent to receive any and all communications, updates and
amendments to the Plan or the prospectus, in the Company’s discretion, by
electronic delivery through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Participant



RSU Agreement

--------------------------------------------------------------------------------








1.    Incorporation By Reference; Plan Document Receipt. This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the Award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
The Participant hereby acknowledges receipt of a true copy of the Plan and that
the Participant has read the Plan carefully and fully understands its content.
In the event of any conflict between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control.


2.    Grant of Restricted Stock Unit Award.


The Company hereby grants to the Participant, as of the Grant Date specified
above, the number of RSUs specified above. Except as otherwise provided by the
Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason, and no adjustments shall be made for dividends in
cash or other property, distributions or other rights in respect of the Shares
underlying the RSUs, except as otherwise specifically provided for in the Plan
or this Agreement.


3.
Vesting.



3.1    Normal Vesting. Subject to restrictions and limitations in this Agreement
and the Plan, 100% of the RSUs shall vest on the third anniversary of the Grant
Date.


3.2    Certain Terminations. Notwithstanding anything to the contrary set forth
in any employment agreement between the Participant and the Company, the Plan or
this Agreement, upon the Termination of Employment of the Participant: (i) by
the Company, or any of its Subsidiaries, for Cause, or by the Participant
without Good Reason, any unvested RSUs shall be cancelled and forfeited; (ii) as
a result of the Participant’s Retirement, or by the Company or any of its
Subsidiaries, without Cause or by the Participant for Good Reason, then, subject
to Section 3.3 and 3.4 hereof: (A) all unvested RSUs that do not vest pursuant
to Section 3.2(ii)(B) hereof shall be cancelled and forfeited; and (B) a
pro-rata portion of the RSUs (based on the number of days of the vesting period
that has elapsed as of such termination) shall vest as of the date of such
Termination of Employment; or (iii) as a result of the Participant’s death or
Disability, any unvested RSUs shall be vested in full on the date of death or
Disability. For purposes of this Agreement, “Termination of Employment” means
separation from service with the Company and its affiliates (generally 50%
common control with the Company), as defined in IRS regulations under Section
409A of the Internal Revenue Code of 1986, as amended (generally, a decrease in
the performance of services to no more than 20% of the average for the preceding
36-month period, and disregarding leave of absences up to six months where there
is a reasonable expectation the Participant will return).


3.3    Change in Control. Notwithstanding anything to the contrary set forth in
Section 3 hereof, any employment agreement between the Participant and the
Company, the Plan or this Agreement, if, within thirty (30) days prior or twelve
(12) months following the


-2-

--------------------------------------------------------------------------------




completion of a Change in Control or at any time prior to a Change in Control at
the request of a prospective purchaser whose proposed purchase would constitute
a Change in Control upon its completion, the Company, or any of its
Subsidiaries, terminates the Participant’s employment without Cause or the
Participant terminates his or her employment for Good Reason, all unvested RSUs
shall immediately vest.


3.4    Committee Discretion to Accelerate Vesting. Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the RSUs at any time and for any reason; provided that delivery of
Shares for which vesting is accelerated shall not occur until the regularly
scheduled vesting date for such shares (or, if earlier, the Participant’s
Termination of Employment).


4.    Delivery of Shares.


4.1    General. Subject to the provisions of Sections 3.3, 4.2 and 4.3 hereof,
within thirty (30) days following the vesting of the RSUs, the Participant shall
receive the number of Shares that correspond to the number of RSUs that have
become vested on the applicable vesting date; provided that the Participant
shall be obligated to pay to the Company the aggregate par value of the Shares
to be issued within ten (10) days following the issuance of such Shares unless
such Shares have been issued by the Company from the Company’s treasury.


Notwithstanding anything to the contrary herein, to the extent the RSUs are
subject to and not exempt from Section 409A of the Code, (i) a payment on
account of Termination of Employment of an amount subject to Section 409A of the
Code to a “specified employee” may not be made until at least six months after
such a Termination of Employment, and (ii) any payment otherwise due in such six
month period shall be suspended and become payable at the end of such six month
period.


4.2    Securities Law Compliance, Blackout Periods. If the Company reasonably
anticipates that making of a payment hereunder would violate federal securities
laws, a trading restriction imposed by the Company on the date such distribution
would otherwise be made pursuant to Section 4.1 hereof or other applicable law,
such distribution shall be instead made on the earliest date the Company
reasonably anticipates that making such payment would not cause such violation.


4.3    Deferrals. If permitted by the Company, the Participant may elect,
subject to the terms and conditions of the Plan and any other applicable written
plan or procedure adopted by the Company from time to time for purposes of such
election, to defer the distribution of all or any portion of the Shares that
would otherwise be distributed to the Participant hereunder (the “Deferred
Shares”), consistent with the requirements of Section 409A of the Code. Upon the
vesting of RSUs that have been so deferred, the applicable number of Deferred
Shares shall be credited to a bookkeeping account established on the
Participant’s behalf (the “Account”). Subject to Section 5 hereof, the number of
Shares equal to the number of Deferred Shares credited to the Participant’s
Account shall be distributed to the Participant in accordance with the terms and
conditions of the Plan and the other applicable written plans or procedures of
the Company, consistent with the requirements of Section 409A of the Code.




-3-

--------------------------------------------------------------------------------




5.    Dividends; Rights as Stockholder.
 
Cash dividends on Shares issuable hereunder shall be credited to a dividend book
entry account on behalf of the Participant with respect to each RSU granted to
the Participant, provided that such cash dividends shall not be deemed to be
reinvested in Shares and shall be held uninvested and without interest and paid
in cash at the same time that the Shares underlying the RSUs are delivered to
the Participant in accordance with the provisions hereof. Stock dividends on
Shares shall be credited to a dividend book entry account on behalf of the
Participant with respect to each RSU granted to the Participant, provided that
such stock dividends shall be paid in Shares at the same time that the Shares
underlying the RSUs are delivered to the Participant in accordance with the
provisions hereof. Except as otherwise provided herein, the Participant shall
have no rights as a stockholder with respect to any Shares covered by any RSU
unless and until the Participant has become the holder of record of such Shares.


6.    Confidentiality/Proprietary Developments/Competition and Non-Interference.
Notwithstanding anything in this Section 6 or otherwise in this Agreement to the
contrary, in the case of a Participant whose employment with the Company or a
Subsidiary is subject to the terms of an employment agreement between such
Participant and the Company or Subsidiary, which employment agreement includes
the restrictive covenants covered in this Section 6, the restrictive covenants
and all terms and conditions governing same as set forth in said employment
agreement shall control and supersede this Section 6; otherwise:


6.1    Confidentiality.


6.1.1    Acknowledgments by Participant. Participant acknowledges that: (a)
during the term of this Agreement and as a part of Participant’s employment with
the Company or its subsidiaries, Participant has been and will be afforded
access to Confidential Information (as defined below); (b) public disclosure of
such Confidential Information could have an adverse effect on the Company and
its business; (c) because Participant possesses substantial technical expertise
and skill with respect to the Company’s business, Company desires to obtain
exclusive ownership of each invention by Participant while Participant is
employed by the Company, and the Company will be at a substantial competitive
disadvantage if it fails to acquire exclusive ownership of each such invention
by Participant; and (d) the provisions of this Section 6.1 are reasonable and
necessary to prevent the improper use or disclosure of Confidential Information
and to provide Company with exclusive ownership of all inventions and works made
or created by Participant.


6.1.2    Confidential Information.


(i)     The Participant acknowledges that during the term of this Agreement,
including during Participant’s employment, Participant will have access to and
may obtain, develop, or learn of Confidential Information (as defined below)
under and pursuant to a relationship of trust and confidence. The Participant
shall hold such Confidential Information in strictest confidence and never at
any time, during or after Participant’s employment terminates, directly or
indirectly use for Participant’s own benefit or otherwise (except in connection
with


-4-

--------------------------------------------------------------------------------




the performance of any duties as an employee) any Confidential Information, or
divulge, reveal, disclose or communicate any Confidential Information to any
unauthorized person or entity in any manner whatsoever.


(ii)As used in this Agreement, the term “Confidential Information” shall
include, but not be limited to, any of the following information relating to the
Company and its business learned by the Participant during the term of this
Agreement or as a result of Participant’s employment with Company:


(A)information regarding the Company’s business proposals, manner of the
Company’s operations, and methods of selling or pricing any products or
services;


(B)the identity of persons or entities actually conducting or considering
conducting business with the Company, and any information in any form relating
to such persons or entities and their relationship or dealings with the Company
or its affiliates;


(C)any trade secret or confidential information of or concerning any business
operation or business relationship;


(D)computer databases, software programs and information relating to the nature
of the hardware or software and how said hardware or software is used in
combination or alone;


(E)information concerning Company personnel, confidential financial information,
customer or customer prospect information, information concerning subscribers,
subscriber and customer lists and data, methods and formulas for estimating
costs and setting prices, engineering design standards, testing procedures,
research results (such as marketing surveys, programming trials or product
trials), cost data (such as billing, equipment and programming cost projection
models), compensation information and models, business or marketing plans or
strategies, deal or business terms, budgets, vendor names, programming
operations, product names, information on proposed acquisitions or dispositions,
actual performance compared to budgeted performance, long-range plans, internal
financial information (including but not limited to financial and operating
results for certain offices, divisions, departments, and key market areas that
are not disclosed to the public in such form), results of internal analyses,
computer programs and programming information, techniques and designs, and trade
secrets;


(F)information concerning the Company’s employees, officers, directors or
shareholders; and




-5-

--------------------------------------------------------------------------------




(G)any other trade secret or information of a confidential or proprietary
nature.


(iii) Participant shall not make or use any notes or memoranda relating to any
Confidential Information except for uses reasonably expected by Participant to
be for the benefit of the Company, and will, at the Company’s request, return
each original and every copy of any and all notes, memoranda, correspondence,
diagrams or other records, in written or other form, that Participant may at any
time have within his possession or control that contain any Confidential
Information.


(iv) Notwithstanding the foregoing, Confidential Information shall not include
information which has come within the public domain through no fault of or
action by Participant or which has become rightfully available to Participant on
a non-confidential basis from any third party, the disclosure of which to
Participant does not violate any contractual or legal obligation such third
party has to the Company or its affiliates with respect to such Confidential
Information. None of the foregoing obligations or restrictions applies to any
part of the Confidential Information that Participant demonstrates was or became
generally available to the public other than as a result of a disclosure by
Participant or by any other person bound by a confidentiality obligation to the
Company in respect of such Confidential Information.


(v)Participant will not remove from the Company’s premises (except to the extent
such removal is for purposes of the performance of Participant’s duties to the
Company at home or while traveling, or except as otherwise specifically
authorized by the Company) any Company document, record, notebook, plan, model,
component, device, or computer software or code, whether embodied in a disk or
in any other form (collectively, the “Proprietary Items”). Participant
recognizes that, as between the Company and Participant, all of the Proprietary
Items, whether or not developed by Participant, are the exclusive property of
the Company. Upon termination of Participant’s employment by either party, or
upon the request of Company during the term of this Agreement, Participant will
return to the Company all of the Proprietary Items in Participant’s possession
or subject to Participant’s control, including all equipment (e.g., laptop
computers, cell phone, portable e-mail devices, etc.), documents, files and
data, and Participant shall not retain any copies, abstracts, sketches, or other
physical embodiment of any such Proprietary Items.


6.2    Proprietary Developments.


6.2.1    Any and all inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae
(collectively, hereinafter referred to as “Developments”), made, conceived,
developed, or created by Participant (alone or in conjunction with others,
during regular work hours or otherwise) during Participant’s employment which
may be directly or indirectly useful in, or relate to, the business conducted or
to be conducted by the Company will be promptly disclosed by Participant to the
Company and shall be the Company’s exclusive property. The term “Developments”
shall not be deemed to include inventions, products, discoveries, improvements,
processes, methods, computer software programs, models, techniques, or formulae
which were in the possession of


-6-

--------------------------------------------------------------------------------




Participant prior to the commencement of Participant’s employment with the
Company. Participant hereby transfers and assigns to the Company all proprietary
rights which Participant may have or acquire in any Developments and Participant
waives any other special right which Participant may have or accrue therein.
Participant will execute any documents and agrees to take any actions that may
be required, in the reasonable determination of Company’s counsel, to effect and
confirm such assignment, transfer and waiver, to direct the issuance of patents,
trademarks, or copyrights to Company with respect to such Developments as are to
be Company’s exclusive property or to vest in Company title to such
Developments; provided, however, that the expense of securing any patent,
trademark or copyright shall be borne by the Company. The parties agree that
Developments shall constitute Confidential Information.


6.2.2    “Work Made for Hire.” Any work performed by Participant during
Participant’s employment with Company shall be considered a “Work Made for Hire”
as defined in the U.S. Copyright laws, and shall be owned by and for the express
benefit of the Company. In the event it should be established that such work
does not qualify as a Work Made for Hire, Participant agrees to and does hereby
assign to the Company all of Participant’s right, title, and interest in such
work product including, but not limited to, all copyrights and other proprietary
rights.


6.3    Non-Competition and Non-Interference.


6.3.1    Acknowledgments by Participant. Participant acknowledges and agrees
that: (a) the services to be performed by Participant under this Agreement are
of a special, unique, unusual, extraordinary, and intellectual character; (b)
the Company competes with other businesses that are or could be located in any
part of the United States; and (c) the provisions of this Section 6.3 are
reasonable and necessary to protect the Company’s business and lawful
protectable interests, and do not impair Participant’s ability to earn a living.


6.3.2    Covenants of Participant. For purposes of this Section 6.3, the term
“Restricted Period” shall mean the period commencing as of the date of this
Agreement and terminating on the second annual anniversary (or, in the case of
Section 6.3.2(iii), the first annual anniversary), of the date Participant’s
employment terminated; provided, that the “Restricted Period” also shall
encompass any period of time from whichever anniversary date is applicable until
and ending on the last date Participant is to be paid any payment; and provided
further, that the “Restricted Period” shall be tolled and extended for any
period of time during which Participant is found to be in violation of the
covenants set forth in this section 6.3. In consideration of the acknowledgments
by Participant, and in consideration of the compensation and benefits to be paid
or provided to Participant by the Company, Participant covenants and agrees that
during the Restricted Period, the Participant will not, directly or indirectly,
for Participant’s own benefit or for the benefit of any other person or entity
other than the Company:


(i)in the United States or any other country or territory where the Company then
conducts its business: engage in, operate, finance, control or be employed by a
“Competitive Business” (defined below); serve as an officer or director of a
Competitive Business (regardless of where Participant then lives or conducts
such activities); perform any work as an employee, consultant (other than as a
member of a professional consultancy, law


-7-

--------------------------------------------------------------------------------




firm, accounting firm or similar professional enterprise that has been retained
by the Competitive Business and where Participant has no direct role in such
professional consultancy and maintains the confidentiality of all information
acquired by Participant during his or her employment with the Company),
contractor, or in any other capacity with, a Competitive Business; directly or
indirectly invest or own any interest in a Competitive Business (regardless of
where Participant then lives or conducts such activities); or directly or
indirectly provide any services or advice to any business, person or entity who
or which is engaged in a Competitive Business (other than as a member of a
professional consultancy, law firm, accounting firm or similar professional
enterprise that has been retained by the Competitive Business and where
Participant has no direct role in such professional consultancy and maintains
the confidentiality of all information acquired by Participant during his or her
employment with the Company). A “Competitive Business” is any business, person
or entity who or which, anywhere within that part of the United States, or that
part of any other country or territory, where the Company conducts business,
directly or indirectly through any entity controlling, controlled by or under
common control with such business, offers, provides, markets or sells any
service or product of a type that is offered or marketed by or competitive with
a service or product offered or marketed by the Company at the time
Participant’s employment terminates or is being planned to be offered or
marketed by the Company with Participant’s participation; or who or which in any
case is preparing or planning to do so. To appropriately take account of the
highly competitive nature of the Company’s business, the parties agree that any
business engaged in any of the activities set forth on Schedule 1 shall be
deemed to be a “Competitive Business.” The provisions of this Section 6.3 shall
not be construed or applied so as to prohibit Participant from owning not more
than five percent (5%) of any class of securities that is publicly traded on any
national or regional securities exchange, as long as Participant’s investment is
passive and Participant does not lend or provide any services or advice to such
business or otherwise violate the terms of this Agreement in connection with
such investment;


(ii)contact, solicit or provide any service or product of a type offered by, or
competitive with, any product or service provided by the Company to any person
or entity that was a customer franchisee, or prospective customer of the Company
at any time during Participant’s employment (a prospective customer being one to
whom the Company had made a business proposal within twelve (12) months prior to
the time Participant’s employment terminated); or directly solicit or encourage
any customer, franchisee or subscriber of the Company to purchase any service or
product of a type offered by or competitive with any product or service provided
by the Company, or to reduce the amount or level of business purchased by such
customer, franchisee or subscriber from the Company; or take away or procure for
the benefit of any competitor of the Company, any business of a type provided by
or competitive with a product or service offered by the Company; or


(iii) solicit, recruit, or hire for employment or provision of consulting
services, any person or persons who are employed by Company or any of its
subsidiaries or affiliates, or who were so employed at any time within a period
of six (6) months immediately prior to the date Participant’s employment
terminated, or otherwise interfere with the relationship between any such person
and the Company; nor will the Participant assist anyone else in recruiting any
such employee to work for another company or business or discuss with any such
person his or her leaving the employ of the Company or engaging in a business


-8-

--------------------------------------------------------------------------------




activity in competition with the Company. This provision shall not apply to
secretarial, clerical, custodial or maintenance employees. If Participant
violates any covenant contained in this Section 6.3, then the term of the
covenants in this Section shall be extended by the period of time Participant
was in violation of the same.


6.3.3    Provisions Pertaining to the Covenants. Participant recognizes that the
existing business of the Company extends to various locations and areas
throughout the United States and may extend hereafter to other countries and
territories and agrees that the scope of Section 6.3 shall extend to any part of
the United States, and any other country or territory, where the Company
operates or conducts business, or has concrete plans to do so at the time
Participant’s employment terminates. It is agreed that the Participant’s
services hereunder are special, unique, unusual and extraordinary giving them
peculiar value, the loss of which cannot be reasonably or adequately compensated
for by damages, and in the event of the Participant’s breach of this Section,
Company shall be entitled to equitable relief by way of injunction or otherwise
in addition to the cessation of payments and benefits hereunder. If any
provision of Section 6 of this Agreement is deemed to be unenforceable by a
court (whether because of the subject matter of the provision, the duration of a
restriction, the geographic or other scope of a restriction or otherwise), that
provision shall not be rendered void but the parties instead agree that the
court shall amend and alter such provision to such lesser degree, time, scope,
extent and/or territory as will grant Company the maximum restriction on
Participant’s activities permitted by applicable law in such circumstances.
Company’s failure to exercise its rights to enforce the provisions of this
Agreement shall not be affected by the existence or non-existence of any other
similar agreement for anyone else employed by the Company or by Company’s
failure to exercise any of its rights under any such agreement.


6.4    Whistleblower Protection. Notwithstanding anything to the contrary
contained herein, no provision of this Agreement shall be interpreted so as to
impede Participant (or any other individual) from reporting possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures under the whistleblower provisions of federal law or regulation. The
Participant does not need the prior authorization of the Company to make any
such reports or disclosures and Participant shall not be not required to notify
the Company that such reports or disclosures have been made.


6.5. Trade Secrets. 18 U.S.C. § 1833(b) provides: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b). Accordingly, the parties to this Agreement have the right
to disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law. The parties also have the right to disclose trade
secrets in a document filed in a lawsuit or


-9-

--------------------------------------------------------------------------------




other proceeding, but only if the filing is made under seal and protected from
public disclosure.


6.6.    Notices. In order to preserve the Company’s rights under this Agreement,
the Company is authorized to advise any potential or future employer, any third
party with whom Participant may become employed or enter into any business or
contractual relationship with, and any third party whom Participant may contact
for any such purpose, of the existence of this Agreement and its terms, and the
Company shall not be liable for doing so.


6.7    Injunctive Relief and Additional Remedy. Participant acknowledges that
the injury that would be suffered by the Company as a result of a breach of the
provisions of this Agreement (including any provision of Section 6) would be
irreparable and that an award of monetary damages to the Company for such a
breach would be an inadequate remedy. Consequently, the Company will have the
right, in addition to any other rights it may have, to obtain injunctive relief
to restrain any breach or threatened breach or otherwise to specifically enforce
any provision of this Agreement and the Company will not be obligated to post
bond or other security in seeking such relief. Without limiting the Company’s
rights under this Section or any other remedies of Company, if Participant
breaches any of the provisions of Section 6, Company will have the right to
cease making any payments otherwise due to Participant under this Agreement.


6.8    Covenants of Section 6 are Essential and Independent Covenants. To the
extent applicable to Participant, the covenants by Participant in Section 6 are
essential elements of this Agreement, and without Participant’s agreement to
comply with such covenants; the Company would not have entered into this
Agreement or employed Participant. Company and Participant have independently
consulted their respective counsel and have been advised in all respects
concerning the reasonableness and propriety of such covenants, with specific
regard to the nature of the business conducted by the Company. Participant’s
covenants in Section 6 are independent covenants and the existence of any claim
by Participant against the Company, under this Agreement or otherwise, will not
excuse Participant’s breach of any covenant in Section 6. If Participant’s
employment hereunder is terminated, this Agreement will continue in full force
and effect as is necessary or appropriate to enforce the covenants and
agreements of Participant in Section 6. The Company’s right to enforce the
covenants in Section 6 shall not be adversely affected or limited by the
Company’s failure to have an agreement with another employee with provisions at
least as restrictive as those contained in Section 6, or by the Company’s
failure or inability to enforce (or agreement not to enforce) in full the
provisions of any other or similar agreement containing one or more restrictions
of the type specified in Section 6 of this Agreement.


7.    Non-Transferability.


No portion of the RSUs may be sold, assigned, transferred, encumbered,
hypothecated or pledged by the Participant, other than to the Company as a
result of forfeiture of the RSUs as provided herein, unless and until payment is
made in respect of vested RSUs in accordance with the provisions hereof and the
Participant has become the holder of record of the vested Shares issuable
hereunder.




-10-

--------------------------------------------------------------------------------




8.    Governing Law.


All questions concerning the construction, validity and interpretation of this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without regard to the choice of law principles thereof.


9.    Arbitration.


9.1    General. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Section 9 and the then most applicable rules
of the American Arbitration Association. Judgment upon any award rendered by the
arbitrator may be entered by any state or federal court having jurisdiction
thereof. Such arbitration shall be administered by the American Arbitration
Association. Arbitration shall be the exclusive remedy for determining any such
dispute, regardless of its nature. Notwithstanding the foregoing, either party
may in an appropriate matter apply to a court for provisional relief, including
a temporary restraining order or a preliminary injunction, on the ground that
the award to which the applicant may be entitled in arbitration may be rendered
ineffectual without provisional relief. Unless mutually agreed by the parties
otherwise, any arbitration shall take place in the City of Stamford,
Connecticut.


9.2.    Selection of Arbitrator. In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators drawn by the parties at random from a list of nine persons
(which shall be retired judges or corporate or litigation attorneys experienced
in stock options and buy-sell agreements) provided by the office of the American
Arbitration Association having jurisdiction over Stamford, Connecticut. If the
parties are unable to agree upon an arbitrator from the list so drawn, then the
parties shall each strike names alternately from the list, with the first to
strike being determined by lot. After each party has used four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.


9.3    Applicability of Arbitration; Remedial Authority. This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law. In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator. The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute. The arbitrator shall, upon an appropriate motion,
dismiss any claim without an evidentiary hearing if the party bringing the
motion establishes that he or it would be entitled to summary judgement if the
matter had been pursued in court litigation. In


-11-

--------------------------------------------------------------------------------




the event of a conflict between the applicable rules of the American Arbitration
Association and these procedures, the provisions of these procedures shall
govern.


9.4    Fees and Costs. Any filing or administrative fees shall be borne
initially by the party requesting arbitration. Notwithstanding the foregoing,
the prevailing party in such arbitration, as determined by the arbitrator, and
in any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses, and attorneys’ fees.


9.5    Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.


10.    Withholding of Tax.


The Company shall have the power and the right to deduct or withhold, or require
the Participant to remit to the Company, an amount sufficient to satisfy any
federal, state, local and foreign taxes of any kind (including, but not limited
to, the Participant’s FICA and SDI obligations) which the Company, in its sole
discretion, deems necessary to be withheld or remitted to comply with the Code
and/or any other applicable law, rule or regulation with respect to the RSUs
and, if the Participant fails to do so, the Company may otherwise refuse to
issue or transfer any Shares otherwise required to be issued pursuant to this
Agreement. Any statutorily required withholding obligation with regard to the
Participant may be satisfied by reducing the amount of cash or Shares otherwise
deliverable to the Participant hereunder.


11.    Legend.


The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Agreement. The Participant shall, at the request
of the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to this Agreement in the possession of the
Participant in order to carry out the provisions of this Section 11.


12.    Securities Representations.




-12-

--------------------------------------------------------------------------------




This Agreement is being entered into by the Company in reliance upon the
following express representations and warranties of the Participant. The
Participant hereby acknowledges, represents and warrants that:


12.1    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 12.


12.2    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Shares issuable hereunder must be held indefinitely
unless an exemption from any applicable resale restrictions is available or the
Company files an additional registration statement (or a “re-offer prospectus”)
with regard to such Shares and the Company is under no obligation to register
such Shares (or to file a “re-offer prospectus”).


12.3    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that: (i) the exemption from
registration under Rule 144 will not be available unless: (A) a public trading
market then exists for the Shares, (B) adequate information concerning the
Company is then available to the public, and (C) other terms and conditions of
Rule 144 or any exemption therefrom are complied with, and (ii) any sale of the
Shares issuable hereunder may be made only in limited amounts in accordance with
the terms and conditions of Rule 144 or any exemption therefrom.


13.    Entire Agreement; Amendment.


This Agreement, together with the Plan, contains the entire agreement between
the parties hereto with respect to the subject matter contained herein, and,
except as otherwise specifically provided herein, supersedes all prior
agreements or prior understandings, whether written or oral, between the parties
relating to such subject matter. The Committee shall have the right, in its sole
discretion, to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan. This Agreement may also be modified or amended
by a writing signed by both the Company and the Participant. The Company shall
give written notice to the Participant of any such modification or amendment of
this Agreement as soon as practicable after the adoption thereof.


14.    Notices.


Any notice hereunder by the Participant shall be given to the Company in writing
and such notice shall be deemed duly given only upon receipt thereof by the
General Counsel of the Company. Any notice hereunder by the Company shall be
given to the Participant in writing and such notice shall be deemed duly given
only upon receipt thereof at such address as the Participant may have on file
with the Company.


15.    No Right to Employment.




-13-

--------------------------------------------------------------------------------




Any questions as to whether and when there has been a termination of employment
and the cause of such termination of employment shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.


16.    Transfer of Personal Data.


The Participant authorizes, agrees and unambiguously consents to the
transmission by the Company (or any Subsidiary) of any personal data information
related to the RSUs awarded under this Agreement for legitimate business
purposes (including, without limitation, the administration of the Plan). This
authorization and consent is freely given by the Participant.


17.    Compliance with Laws.


The grant of RSUs and the issuance of Shares hereunder shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law,
rule, regulation or exchange requirement applicable thereto. The Company shall
not be obligated to issue the RSUs or any Shares pursuant to this Agreement if
any such issuance would violate any such requirements. As a condition to the
settlement of the RSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.


18.    Binding Agreement; Assignment.


This Agreement shall inure to the benefit of, be binding upon, and be
enforceable by the Company and its successors and assigns.


19.    Headings.


The titles and headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of this Agreement.


20.    Counterparts.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same
instrument.


21.    Further Assurances.


Each party hereto shall do and perform (or shall cause to be done and performed)
all such further acts and shall execute and deliver all such other agreements,
certificates,


-14-

--------------------------------------------------------------------------------




instruments and documents as either party hereto reasonably may request in order
to carry out the intent and accomplish the purposes of this Agreement and the
Plan and the consummation of the transactions contemplated thereunder.


22.    Severability.


        The invalidity or unenforceability of any provisions of this Agreement
in any jurisdiction shall not affect the validity, legality or enforceability of
the remainder of this Agreement in such jurisdiction or the validity, legality
or enforceability of any provision of this Agreement in any other jurisdiction,
it being intended that all rights and obligations of the parties hereunder shall
be enforceable to the fullest extent permitted by law.


23.    Acquired Rights.


        The Participant acknowledges and agrees that: (a) the Company may
terminate or amend the Plan at any time; (b) the Award of RSUs made under this
Agreement is completely independent of any other award or grant and is made at
the sole discretion of the Company; (c) no past grants or awards (including,
without limitation, the RSUs awarded hereunder) give the Participant any right
to any grants or awards in the future whatsoever; and (d) any benefits granted
under this Agreement are not part of the Participant’s ordinary salary, and
shall not be considered as part of such salary in the event of severance,
redundancy or resignation.


24.    Company Recoupment.


The Participant’s right to the RSUs granted hereunder and the Shares deliverable
upon settlement of the RSUs shall in all events be subject to (i) any right that
the Company may have under any Company recoupment policy (including the Charter
Communications Compensation Recovery Policy, as amended from time to time), or
other agreement or arrangement with the Participant, and (ii) any right or
obligation that the Company may have regarding the clawback of “incentive-based
compensation” under Section 10D of the Exchange Act and any applicable rules and
regulations promulgated thereunder from time to time by the U.S. Securities and
Exchange Commission.




-15-

--------------------------------------------------------------------------------




SCHEDULE 1
COMPETITIVE BUSINESS ACTIVITIES


A.
The distribution of video programming to consumer or commercial customers or
users on a retail or wholesale basis, whether by analog or digital technology,
to any type of end-user equipment (television, computer, phone, personal digital
assistant, tablet, console or other), and by any distribution platform
(including broadcast, coaxial cable, fiber optic cable, digital subscriber line,
power line, satellite, wireless and Internet), method (streaming, download,
application or other) or protocol (IP or other). Participant agrees that the
following companies (and their parents, subsidiaries and controlled affiliates),
and their successors and assigns, are among those engaged in competitive video
programming distribution as of the date hereof; Altice USA, Inc.; Amazon.com,
Inc.; Apple Inc.; AT&T Inc. (including DIRECTV); CBS Corporation; Century Link,
Inc.; Cincinnati Bell, Inc.; Comcast Corporation; Cox Communications, Inc.; DISH
Network Corporation; EchoStar Holding Corporation (including Sling Media);
Facebook, Inc.; Frontier Communications Corporation; Google, Inc. (including
YouTube); Hulu, LLC; Microsoft Corporation (including Xbox); Netflix, Inc.;
NeuLion, Inc. (including Jumptv); Public Broadcasting Service and its broadcast
affiliates; RCN Corporation; Redbox; Roku, Inc.; Sony Corporation of America
(including PlayStation); The Walt Disney Company (including ABC); T-Mobile USA,
Inc. (including Layer3TV, Inc.); TiVo Inc.; Twenty-First Century Fox, Inc.;
Verizon Communications, Inc.; VUDU, Inc.; Wal-Mart Stores, Inc.; and Wide Open
West.



B.
The provision of Internet access or portal service (including related
applications and services) to consumer or commercial customers or users, on a
retail or wholesale basis, whether by analog or digital technology, to any type
of end-user equipment (television, computer, phone, personal digital assistant,
tablet, console or other), and by any distribution platform (including dial-up,
coaxial cable, fiber optic cable, digital subscriber line, power line, satellite
and wireless) or protocol (IP or other). Participant agrees that the following
companies (and their parents, subsidiaries and controlled affiliates), and their
successors and assigns, are among those engaged in competitive high-speed
Internet access and/or portal service as of the date hereof; Altice USA, Inc.;
AT&T Inc. (including DIRECTV); CenturyLink, Inc.; Cincinnati Bell, Inc.; Comcast
Corporation; Cox Communications, Inc.; DISH Network Corporation; EchoStar
Holding Corporation (including Sling Media); Frontier Communications
Corporation; Google, Inc.; Microsoft Corporation (including MSN); RCN
Corporation; Sprint Corporation; T-Mobile USA, Inc.; Verizon Communications,
Inc.; (including AOL); Windstream Holdings, Inc.; and Wide Open West.



C.
The provision of voice and/or data service or transport to consumer or
commercial customers or users, on a retail or wholesale business, whether by
analog or digital technology, by any distribution platform (including coaxial
cable, fiber optic cable,



-16-

--------------------------------------------------------------------------------




digital subscriber line, power line, satellite, wireless and Internet) or
protocol (IP or other). Participant agrees that the following companies (and
their parents, subsidiaries and controlled affiliates), and their successors and
assigns, are among those engaged in competitive voice and/or data service or
transport as of the date hereof; Altice USA, Inc.; AT&T Inc. (including
DIRECTV); Birch Communications, Inc.; CenturyLink, Inc.; Cincinnati Bell, Inc.;
Comcast Corporation; Cox Communications, Inc.; DISH Network Corporation;
EarthLink Holdings Corp; EchoStar Holding Corporation (including Sling Media);
Frontier Communications Corporation; Google, Inc.; Integra Telecom; Lumos
Networks Corp.; Microsoft Corporation (including Skype); RCN Corporation; Sprint
Corporation TelePacific Communications; T-Mobile USA, Inc.; Vonage Holdings
Corp.; Verizon Communications, Inc.; Wide Open West; Windstream Holdings, Inc.;
and Zayo Group Holdings, Inc.


D.
The provision of wireless communications services to consumer or commercial
customers or users, on a retail or wholesale basis, whether by analog or digital
technology, to any type of end-user equipment (television, computer, phone,
personal digital assistant, tablet, console or other) and by any technology or
protocol (IP or other). Participant agrees that the following companies (and
their parents, subsidiaries and controlled affiliates), and their successor and
assigns, are among those engaged in the provision of competitive wireless
service as of the date hereof: AT&T Inc.; Boingo Wireless, Inc.; Sprint
Corporations; T-Mobile USA, Inc. (including MetroPCS Communications, Inc.);
Verizon Communications, Inc.; and Windstream Holdings, Inc.



E.
The sale of other provision of advertising to commercial customers, directly or
indirectly through representation groups, cooperatives or otherwise, on a retail
or wholesale basis, for distribution by analog or digital technology, to any
type of end-user equipment (television, computer, phone, personal digital
assistant, tablet, console or other), by any distribution platform (including
broadcast, coaxial cable, fiber optic cable, digital subscriber line, power
line, satellite, wireless and Internet), method (streaming, download,
application or other) or protocol (IP or other). Participant agrees that the
following companies (and their parents, subsidiaries and controlled affiliates),
and their successors and assigns, are among those engaged in such competitive
activities as of the date hereof; Altice USA, Inc.; Apple, Inc.; AT&T Inc.
(including DIRECTV); Comcast Corporation; Cox Communications, Inc.; DISH Network
Corporation; EchoStar Holding Corporation (including Sling Media); Facebook,
Inc.; Google, Inc.; (including YouTube); Microsoft Corporation (including MSN);
RCN Corporation; Verizon Communications, Inc. (including AOL); Viamedia, Inc.;
and Wide Open West.









-17-